Title: From Louisa Catherine Johnson Adams to John Adams, 19 October 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Booth’s Journal. addressed to his MasterHond Sir
					Washington 19th Octb. 1819
				
				You who know with what painful sensations I saw you depart for College, can readily imagine how much my sufferings were encreased, when this hour arrived, in which I was to bid adieu to the home which had so kindly cherished me, where I enjoyed a felicity much beyond my deserts, and which has excited in my heart a sense of gratitude difficult to express. My poor companion  with whom Doctor, with whom I had formed a strong friendship, drooped his head and hung his tail in all the sadness of grief, and I was obliged to make the most violent exertions, to obtain such a degree of fortitude, as could at least conceal with becoming philosophy the feelings of my heart.Octb. 10 The Providence Stage drove up to the door and I ascended the steps of the carriage with a palpitating heart. We drove through the streets of Boston, and stopped at Mr. William Grays, and there took up Mr. J. Gray and Md Goodhue who appeared a little surprized at my appearance, and somewhat struck by my personal graces—I confess I was pleased with their expressions of admiration, and felt that I was likely to become an object of some consequence in the great City. I flatter myself that I shall do honour to the race of Puppies who have preceded me, and that my Countrymen residing here will not have to blush for me in any way. On the arrival of these two Strangers I was transfered to the Box between Philip and the Coachman; at first I felt a little piqued; but soon consoled myself with the reflection, that in England I should have been countenanced by the first rate Bucks, and that so far from being degraded by my situation, I ought to feel gratified at this  Dandy distinction. I delighted in the opportunity it afforded me of surveying the Country, and although it would by no means bear a comparison with the richly cultivated fields of my native land, I reflected on the liberty I enjoyed, and snuffed the air with the consequential and assuming tone of a freeborn Citizen. I got but a poor breakfast as the old Woman at the Inn had so unmercifully peppered the fowl, I could not support its piquancy, and not being aware that we should not dine till I again ascended the Box, predoomed to fast till evening—We arrived at Providence late in the evening where I had an excellent supper and a comfortable breakfast bed.11 This morning I arose very gloomy, and could scarcely support the idea of mounting the Box in a very heavy South Est Storm, in which I must of necessity be drenched with rain, and shivering with cold. my old Master took compassion on our miserable situation, and  exerted his influence with our fellow Passengers, to let me in; and I enjoyed a delightful nap on the lap of my mistress, after having made my acknowledgments to the Gentlemen for their politeness—In this way I rode until the Sun once more cheered us with his beaming rays, and then I resumed my seat with the all sufficient air of an accomplished Traveller. We arrived at New London where we dined, and met the famous Lancaster—I do not interest myself  in such systems and have hitherto only turned my  thoughts to those best adapted to improve the canine race. In this respect my travels have already proved very advantageous, and after passing through a winter at Washington, where I shall no doubt, have an opportunity of hearing many new ideas elicitted by the bright luminaries who assemble to settle the affairs of the Country, I have no doubt but I may be enabled to produce some plan, which will prove extremely advantageous to the future race of puppies, and by rendering them Classical Scholars, prevent them from committing faults, which now call forth such biting  We slept at New London, a pretty town in Connecticut: but I was too much fatigued to think of making a acquaintance. one small puppy attracted my attention for a few minutes, but he was too shallow and uninformed to amuse me long—I was somewhat surprized at the attention my master Charles paid him which mortified me for a moment, but an instants reflection was sufficient to convince me of my own superiority, and I found my vanity rise in proportion to the distance we travelled from the “Land of good habits.” It is really very singular to observe what different results spring from the same causes, all the puppies that I meet seem to be actuated by the same motives, an ardent and unquenchable love of self, and evince it in all the different grades and shades which can be expressed between philosophy and folly.I must now close this sheet but will continue to write the first opportunity, excuse the observations which I have casually made concerning my own Country and remember that the honor patria is a virtue.
				
					Booth.
				
				
			